The Vice-Chancellor
said, that as the rights of these defendants had not been finally passed-upon and proof might be taken to disprove their answers, the money must remain in the hands of the receiver until hearing and decree. It would then be paid over to the proper person. Also, that the receiver could not be compelled, in the middle of a suit, to account to a party. He is only to account to the court, under the rules ; and which are so definite that he cannot escape such accounting. He is the officer of the court and not of the party. Motion denied.